Miller, J.:
I think the notice served in this case stated the time, place and cause of the injury with sufficient accuracy.- It was as follows:
“ To Milliken Brothers, Inc.,
“ | 11 Broadway,
“New York City:
“Sirs.— Please take notice, that I, the undersigned, on April 22nd, 1907, at about 10 : 30 p. m. while in your employ working in connection with your contracting operation at Mariners Harbor, Staten Island, New York, was struck, injured and run over by one of your cars or trains & sustained serious, painful and permanent injuries to my body, especially to my leg, which was so injured as to necessitate amputation thereof, and a serious and permanent shock to my nervous system.
“ That said injuries were caused without any negligence on my part in anywise contributing thereto, but solely by your negligence, in that as my master, you failed to furnish me with a reasonably safe place, appliances, ways, works, machinery and apparatus in and in connection with which to work, and failed to reasonably safeguard, inspect and keep safe the same, and knowingly employed and retained incompetent foremen and co-workmen to guide, direct and assist me in tlio performance of my work, and failed to formu*663late, promulgate and enforce proper rules and regulations for my safety and the safety of said co-employees, and in that your employees charged with and exercising superintendence over me, negligently and carelessly conducted themselves in connection with said acts of superintendence, as a result of which I was caused to be struck and injured by said train and cars, as aforesaid.
“ Yours, etc.,
“(Signed) LORENZO MATEÜSCIELLO.”
In each of the cases cited to sustain the respondent’s contention the notice contained but a general statement of different grounds of negligence and was in effect nothing more than a statement that the injury was caused by the employer’s negligence. The requirement of the statute (Laws of 1902, chap. 600) is that the notice shall contain a statement of the cause of the injury, and the purpose of it is that the employer may be informed of what happened so that he may intelligently investigate the case. (Palmieri v. Pearson & Son, Inc., 128 App. Div. 231, and cases cited.) Eliminating the general statements of negligence, which are mere useless verbiage and would be useless even in a complaint except possibly to embarrass the plaintiff, the notice states the time, place and cause of the injury as follows: Time, about ten-thirty p. u., on April 22, 1907; the place, where the defendant’s contracting operations were being carried on at Mariners Harbor, Staten Island; the cause, the plaintiff’s being struck and run over by one of the defendant’s cars or trains. Here is a definite statement of all the statute requires. (O’Donnell v. Parker Co., 125 App. Div. 475; 109 N. Y. Supp. 875.) It follows that the judgment should be reversed for the error in dismissing the complaint on the opening for insufficiency of the notice.
Hooker and Gaynor, JJ., concurred; Rich, J., concurred in separate opinion, with whom Woodward, J., concurred.